IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                          NO. AP-76,245



                   EX PARTE SUSAN LUCILLE WRIGHT, Applicant



               ON APPLICATION FOR A WRIT OF HABEAS CORPUS
               CAUSE NO. 937134-A IN THE 263RD DISTRICT COURT
                            FROM HARRIS COUNTY



       Per curiam.

                                           OPINION

       Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of murder and

sentenced to 25 years’ imprisonment. The Fourteenth Court of Appeals affirmed her conviction.

Wright v. State, 178 S.W.3d 905 (Tex. App.— Houston [14th Dist.] 2005, pet ref’d).

       Applicant contends counsel rendered ineffective assistance in the guilt phase, in the

punishment phase, and during the hearing on the motion for a new trial.

       Based on the trial judge’s findings pronounced in open court and our own review of the
                                                                                                  2

record, we find that counsel rendered ineffective assistance during the punishment phase of trial.

Strickland v. Washington, 466 U.S. 668 (1984).

       Relief is granted in part. The judgment of conviction in Case No. 937134-A from the 263rd

Judicial District Court of Harris County is set aside, and the Applicant is remanded to the custody

of the Sheriff of Harris County so that a new punishment trial can be conducted.

       We decline to adopt the trial judge’s written findings of fact and conclusions of law because

either they are not supported by the record or they are contrary to the law.

       Copies of this opinion shall be sent to the Texas Department of Criminal Justice–Correctional

Institutions Division and Pardons and Paroles Division.



Delivered: October 28, 2009
Do Not Publish